            Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
---------------------------------------------------------------
KAYLA FINK                                                      :
620 Stoney Creek Dr.                                            :
Dauphin, PA 17018                                               :
                                                                :
                                    Plaintiff,                  :
                                                                : Civil Action No.:
                  v.                                            :
                                                                : JURY TRIAL DEMANDED
PAUL DAVIS RESTORATION                                          :
1704 Hempstead Road                                             :
Lancaster, PA 17601                                             :
                                                                :
                                    Defendant.                  :
---------------------------------------------------------------
                                     COMPLAINT – CIVIL ACTION

       Plaintiff, Kayla Fink (née Leach) (“Plaintiff”), by and through her undersigned attorney,

for her Complaint against Paul Davis Restoration (“Defendant”), alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff brings this action contending that Defendant unlawfully failed to pay her

overtime compensation pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

seq., and the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. § 333.100 et seq. Plaintiff

also brings this complaint to redress violations by the Defendant of the Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., as amended by the Pregnancy Discrimination

Act (“PDA”), 42 U.S.C. § 2000e(k), et seq., and the Pennsylvania Human Relations Act

(“PHRA”), 43 P.S. § 951, et seq.

       2.      Plaintiff was an employee of Defendant employed in the position of Mitigation

Administrator. Plaintiff regularly worked more than forty (40) hours per week, but was not

properly compensated for her work in that Plaintiff was not paid an overtime premium at 1.5 times

her regular rate of pay for each hour worked in excess of forty (40) hours in a workweek. In this
            Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 2 of 16




regard, Plaintiff contends that Defendant unlawfully misclassified her as an employee exempt from

overtime compensation under the FLSA and PMWA, and failed to accurately track and pay her

for all hours worked. Plaintiff contends that she was owed unpaid wages and overtime

compensation which was denied to her as a result of Defendant’s unlawful pay practices. As a

result, Plaintiff has suffered damages as set forth herein.

                                             PARTIES

       3.      Plaintiff Kayla Fink (née Leach) is a citizen of the United States and Pennsylvania,

and currently maintains a residence at 620 Stoney Creek Dr., Dauphin, PA 17018.

       4.      Defendant Paul Davis Restoration, is a corporation duly organized and existing

under the laws of the Commonwealth of Pennsylvania and maintains a place of business located

at 1704 Hempstead Road, Lancaster, PA 17601.

       5.      Defendant is a “private employer” and covered by the FLSA.

       6.      Upon information and belief, Defendant is a covered employer under the FLSA in

that, during the course of Plaintiff’s employment, it had an annual dollar volume of sale or business

done of at least $500,000, and has multiple employees (including, but not limited to, Plaintiff) who

handle, sell, or otherwise work on goods or materials that have been moved in or produced for

interstate commerce.

       7.      Plaintiff was an employee who was engaged in commerce and employed by

Defendant during all times relevant hereto and, as such, was an employee entitled to the FLSA’s

protections. See 29 U.S.C. § 203(e).

       8.      At all times relevant hereto, Defendant acted or failed to act through its agents,

servants, and/or employees thereto existing, each of whom acted at all times relevant hereto in the

course and scope of their employment with and for Defendant.



                                                  2
               Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 3 of 16




                                   JURISDICTION AND VENUE

          9.      On or about June 4, 2018, Plaintiff filed a Charge of Discrimination with the United

States Equal Employment Opportunity Commission (“EEOC”) thereby satisfying the

requirements of 42 U.S.C. § 2000e5(b) and (e). Plaintiff’s EEOC Charge was docketed as EEOC

Charge No. 530-2018-04096. Plaintiff’s EEOC Charge was filed within one hundred and eighty

(180) days of the unlawful employment practice.

          10.     By correspondence dated September 4, 2020, Plaintiff received a Notice of Right

to Sue from the EEOC regarding his Charge, advising Plaintiff had ninety (90) days to file suit

against Defendant.

          11.     Plaintiff filed the instant action within the statutory time frame applicable to her

claims.

          12.     Plaintiff has therefore exhausted his administrative remedies and has complied with

all conditions precedent to maintain this action.

          13.     This is an action authorized and instituted pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, et seq, as amended by the Pregnancy Discrimination Act (“PDA”),

42 U.S.C. § 2000e(k), et seq., the Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951,

et seq., the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the Pennsylvania

Minimum Wage Act (“PMWA”), 43 P.S. § 333.100 et seq.

          14.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1343,

as it is a civil rights action arising under the laws of the United States.

          15.     This Court has pendant jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367, as those claims arise out of the same common nucleus of operative fact as her

federal claims.



                                                    3
          Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 4 of 16




       16.       The venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as the parties

reside in this judicial district, doing business herein, and the unlawful practices of which Plaintiff

is complaining were committed in the Commonwealth of Pennsylvania.

             FACTUAL BACKGROUND RELATED TO FLSA/PMWA CLAIMS

       17.       Paragraphs 1 through 16 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       18.       In or around September 5, 2017, Defendant hired Plaintiff in the position Mitigation

Administrator.

       19.       At all times material hereto, Plaintiff received positive performance reviews,

occasional praise, and no significant discipline.

       20.       In her capacity as Mitigation Administrator, Plaintiff’s primary job duties involved

the performance of routine mental and manual work for Defendant.

       21.       In this regard, Plaintiff was responsible for new intakes for losses, payroll and

timesheets, dispatch, and was occasionally “on call.”

       22.       During the course of her employment, Plaintiff performed a substantial percentage

of her job within the Commonwealth of Pennsylvania.

       23.       Plaintiff was paid on a salary basis for compensable work performed.

       24.       Plaintiff worked approximately fifty (50) hours per workweek.

       25.       Plaintiff would regularly begin her workday between 6:00 AM and 7:30 AM and

continued working until at least 5:00 PM while remaining “on call” at all hours.

       26.       Despite the fact that Plaintiff typically worked in excess of forty (40) hours per

week, she did not receive any overtime compensation for overtime hours worked.




                                                    4
             Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 5 of 16




        27.     Plaintiff was classified as an employee “exempt” under the FLSA and PMWA by

Defendant, was paid on a salary basis, and was not considered eligible by Defendant to receive

overtime compensation for hours worked over forty (40) in a workweek.

        28.     Plaintiff was misclassified by Defendant as an “exempt” employee and was, in

actuality, a non-exempt employee of Defendant within the meaning of the FLSA and PMWA.

        29.     Defendant maintained significant control over the manner by which Plaintiff

performed her duties as Mitigation Administrator.

        30.     In this regard, Plaintiff was assigned a work schedule by Defendant, who instructed

Plaintiff when and where to work.

        31.     Upon information and belief, Plaintiff was required to perform her work in

accordance with certain specific guidelines, protocols, and trainings provided by Defendant.

        32.     During a typical average workweek, Plaintiff generally worked approximately fifty

(50) hours.

        33.     For example, during the workweek of October 23, 2017, Plaintiff worked

approximately fifty (50) hours, generally beginning work at 7:30 AM and continuing to work until

6:00 PM, Monday through Friday.

        34.     Despite working approximately five (5) hours of overtime during the

aforementioned workweek, Plaintiff received no overtime compensation. Instead, Plaintiff

received only her salary.

        35.     Upon information and belief, Defendant was aware of the excess hours worked by

Plaintiff.

        36.     Plaintiff does not qualify for the exemption for executive, administrative, or

professional employees under the FLSA and PMWA.



                                                 5
          Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 6 of 16




       37.     Plaintiff does not have the authority to hire, fire, or discipline other employees of

Defendant, nor does she make recommendations with respect to employee status changes to which

Defendant gives substantial weight.

       38.     Accordingly, Plaintiff does not qualify for the exemption for executive employees

under the FLSA/PMWA.

       39.     Upon information and belief, Plaintiff does not perform non-manual work directly

related to Defendant’s management or general business operations, nor does Plaintiff exercise

discretion or independent judgment regarding matters of significance to Defendant.

       40.     Accordingly, Plaintiff was not exempt from overtime compensation pursuant to the

exemption for administrative employees under the FLSA/PMWA.

       41.     Plaintiff’s primary duty does not include the performance of work predominately

intellectual in nature requiring advanced knowledge in a field of science or learning acquired

through a prolonged course of intellectual instruction. In this regard, Plaintiff’s job duties do not

require the consistent exercise of discretion and judgment, as distinguished form the performance

of routine mental, manual, and mechanical work. Rather, Plaintiff was required to perform her job

responsibilities in accordance with specific guidelines, protocols, procedures, and trainings

provided by Defendant.

       42.     Accordingly, Plaintiff was not exempt from overtime compensation pursuant to the

exemption for learned professionals under the FLSA/PMWA.

       43.     Finally, there was no other exemption under the FLSA and/or PMWA which could

arguably be applicable to Plaintiff.




                                                 6
            Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 7 of 16




       44.     Plaintiff was, within the meaning of the FLSA and PMWA, a non-exempt employee

of Defendant and therefore entitled to overtime compensation for all hours she worked over forty

(40) in a workweek.

       45.     As a result of Defendant’s aforesaid illegal actions, Plaintiff has suffered damages.

      FACTUAL BACKGROUND RELATED TO TITLE VII/PDA/PHRA CLAIMS

       46.     Paragraphs 1 through 45 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       47.     At all times material hereto, Plaintiff received positive performance reviews,

occasional praise, and no significant discipline.

       48.     During Plaintiff’s employment, Plaintiff was told she was learning her job duties in

a quick manner.

       49.     In or around November 2017, Plaintiff notified Defendant, including Defendant’s

Chief Operating Officer, John Vogt (“Mr. Vogt”), that she was pregnant.

       50.     Upon disclosing Plaintiff’s pregnancy, Mr. Vogt did not respond or say anything.

       51.     Approximately two (2) weeks after Plaintiff notified Mr. Vogt of her pregnancy,

Mr. Vogt called Plaintiff into a meeting and stated that he believed she was not happy in her

position.

       52.     Additionally, Mr. Vogt asked Plaintiff, “what can you do to improve and convince

me that you are happy in your position?”

       53.     Plaintiff responded to Mr. Vogt that she was indeed happy, enjoyed the challenge

of her position, and was unsure what more she could do to convince him.




                                                    7
            Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 8 of 16




       54.     On or around December 15, 2017, a member of Defendant’s Human Resources

team, Ashley Fox (“Ms. Fox”), and one of Defendant’s Supervisors, Andrea Nivenberg (“Ms.

Nivenberg”), called Plaintiff into a meeting with them.

       55.     During this meeting, Plaintiff was told that Mr. Vogt was not convinced Plaintiff

was happy working with Defendant and, as such, she was being terminated.

       56.     It is believed and therefore averred that Defendant terminated Plaintiff on the basis

of her gender and pregnancy in violation of the PDA, Title VII, and the PHRA.

       57.     As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation.

                                      COUNT I
                           FAIR LABOR STANDARDS ACT
                                29 U.S.C. § 201, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

       58.     Paragraphs 1 through 57 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       59.     Pursuant to Section 206(b) of the FLSA, employees must be compensated for every

hour worked in a workweek.

       60.     Moreover, under Section 207(a)(1) of the FLSA, employees must be paid overtime

equal to 1.5 times the employee’s regular of pay, for all hours worked in excess of forty (40) hours

per week.

       61.     Defendant misclassified Plaintiff as an “exempt” employee, rather than a non-

exempt employee within the meaning of the FLSA, thus failing to pay her overtime compensation,

for all hours worked over forty (40) in a workweek.




                                                 8
            Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 9 of 16




       62.     The foregoing actions of Defendant and the policies and practices of Defendant

violate the FLSA.

       63.     Defendant’s actions were willful, not in good faith, and in reckless disregard of

clearly applicable provisions.

       64.     Defendant is liable to Plaintiff for actual damages, liquidated damages, and other

equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable attorneys’ fees, costs, and

expenses.

       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

       A.      Adjudicating and declaring that Defendant’s conduct as set forth herein and above

is in violation of the FLSA;

       B.      Adjudicating and declaring that Defendant violated the FLSA by failing to pay

overtime compensation to Plaintiff for work performed in excess of forty (40) hours per week;

       C.      Awarding Plaintiff back pay wages and/or overtime wages in an amount consistent

with the FLSA;

       D.      Awarding Plaintiff liquidated damages in accordance with the FLSA;

       E.      Awarding Plaintiff reasonable attorneys’ fees and all costs of this action, to be paid

by Defendant, in accordance with the FLSA;

       F.      Awarding pre-and post-judgment interest and court costs as further allowed by law;

and

       G.      All additional general and equitable relief to which Plaintiff may be entitled.




                                                 9
             Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 10 of 16




                                      COUNT II
                      PENNSYLVANIA MINIMUM WAGE ACT OF 1968
                                  43 P.S. § 333, et seq.
                      FAILURE TO PAY OVERTIME COMPENSATION

        65.      Paragraphs 1 through 64 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        66.      The Pennsylvania Minimum Wage Act provides that employers must pay certain

“minimum wages,” including overtime wages, to its employees. See 43 P.S. § 333.113.

        67.      The Pennsylvania Minimum Wage Act further provides that “employees shall be

paid for overtime not less than one- and one-half times the employee’s regular rate” for hours

worked in excess of forty (40) hours in a workweek. See 43 P.S. § 333.113.

        68.      Plaintiff was based in Pennsylvania for purposes of coverage under the PMWA by

virtue of, among other things, as described above, the fact that she regularly reported to and

performed work for Defendant within the Commonwealth of Pennsylvania, received directives

from Defendant’s management in Pennsylvania, and was supervised and subject to decision-

making concerning the terms and conditions of their employment by Defendant’s Pennsylvania-

based management.

        69.      By its actions alleged above, Defendant has violated the provisions of the

Pennsylvania Minimum Wage Act of 1968 by failing to properly pay overtime compensation to

Plaintiff.

        70.      As a result of Defendant’s unlawful acts, Plaintiff has been deprived of overtime

compensation in amounts to be determined at trial, and is entitled to recovery of such amounts,

together with interest, costs and attorneys’ fees pursuant to the Pennsylvania Minimum Wage Act

of 1969, 43 P.S. § 333.113.




                                                10
          Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 11 of 16




       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

       A.      An award to Plaintiff for the amount of unpaid overtime compensation to which

she is entitled, including interest thereon, and penalties subject to proof;

       B.      An award to Plaintiff of reasonable attorneys’ fees and costs pursuant to the

Pennsylvania Minimum Wage Act; and

       C.      An award to Plaintiff for any other damages available to her under applicable

Pennsylvania law, and all such other relief as this Court may deem proper.


                                       COUNT III
                      TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                 42 U.S.C. § 2000e, et seq.
                              GENDER DISCRIMINATION

       71.     Paragraphs 1 through 70 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       72.     Upon information and belief, Defendant employed over fifteen (15) employees at

all times relevant hereto.

       73.     Plaintiff is a female and, as such, is a member of a protected class.

       74.     After Plaintiff disclosed her pregnancy, Defendant engaged in discriminatory

behavior toward Plaintiff on the basis of, inter alia, her gender.

       75.     Ultimately, Defendant took tangible employment action against Plaintiff in the

form of termination from employment because of Plaintiff’s gender, in violation of Title VII.

       76.     Defendant acted with malice and reckless indifference to Plaintiff’s civil rights and

emotional and physical wellbeing.



                                                  11
           Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 12 of 16




          77.   Because of Defendant’s deliberate, unlawful, wanton, and malicious actions as set

forth above, Plaintiff suffered damages in the form of, inter alia, loss of past and future wages and

compensation, mental and emotional damages, damage to reputation, personal humiliation and

loss of life’s enjoyment.

          WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

          A.    Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

          B.    Punitive, compensatory, and/or exemplary damages in an amount to be determined

at trial, but sufficient to punish Defendant for its intentional, negligent, willful, wanton, and/or

malicious conduct;

          C.    Plaintiff’s costs, disbursements, and attorneys’ fees incurred in prosecuting this

action;

          D.    Pre-judgment interest in an appropriate amount; and

          E.    Such other and further relief as is just and equitable under the circumstances.

          F.    Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.




                                                 12
          Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 13 of 16




                                   COUNT IV
                  TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
             AS AMENDED BY THE PREGNANCY DISCRIMINATION ACT
                             42 U.S.C. § 2000e, et seq.
                        PREGNANCY DISCRIMINATION

       78.     Paragraphs 1 through 77 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       79.     Upon information and belief, Defendant employed over fifteen (15) employees at

all times relevant hereto.

       80.     During Defendant’s unlawful discrimination, Plaintiff was pregnant and, as such,

was a member of a class protected under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e, et seq., as amended by the Pregnancy Discrimination Act, 42 U.S.C. § 2000e(k), et seq.,

from unlawful discrimination because of pregnancy.

       81.     After Plaintiff disclosed her pregnancy, Defendant engaged in discriminatory

behavior toward Plaintiff on the basis of, inter alia, her pregnancy.

       82.     Ultimately, Defendant took tangible employment action against Plaintiff in the

form of termination from employment because of Plaintiff’s pregnancy, in violation of Title VII,

as amended by the PDA.

       83.     Defendant acted with malice and reckless indifference to Plaintiff’s civil rights and

emotional and physical wellbeing.

       84.     Because of Defendant’s deliberate, unlawful, wanton, and malicious actions as set

forth above, Plaintiff suffered damages in the form of, inter alia, loss of past and future wages and

compensation, mental and emotional damages, damage to reputation, and personal humiliation,

and loss of life’s enjoyment.




                                                 13
           Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 14 of 16




          WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

          A.     Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

          B.     Punitive, compensatory, and/or exemplary damages in an amount to be determined

at trial, but sufficient to punish Defendant for its intentional, negligent, willful, wanton, and/or

malicious conduct;

          C.     Plaintiff’s costs, disbursements, and attorneys’ fees incurred in prosecuting this

action;

          D.     Pre-judgment interest in an appropriate amount; and

          E.     Such other and further relief as is just and equitable under the circumstances.

          F.     Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.

                                      COUNT V
                         PENNSYLVANIA HUMAN RELATIONS ACT
                                  43 P.S. § 951, et seq.
                              GENDER DISCRIMINATION

          85.    Paragraphs 1 through 84 are hereby incorporated by reference as though the same

were fully set forth at length herein.

          86.    The conduct described above constitutes a violation of the Pennsylvania Human

Relations Act (“PHRA”), 43 P.S. § 951, et seq., and affords Plaintiff the opportunity to seek any

and all remedies available under said Act.




                                                  14
            Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 15 of 16




          WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

          A.     Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

          B.     Compensatory damages in an amount to be determined at trial;

          C.     Plaintiff’s costs, disbursements and attorneys’ fees incurred in prosecuting this

action;

          D.     Pre-judgment interest in an appropriate amount; and

          E.     Such other and further relief as is just and equitable under the circumstances.

          F.     Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.

                                            JURY DEMAND

          Plaintiff hereby demands a trial by jury as to all issues so triable.



                                                         Respectfully submitted,

                                                         MURPHY LAW GROUP, LLC
Date: December 2, 2020
                                                     By: /s/ Sarah Manning, Esq.
                                                         Sarah Manning, Esq.
                                                         Eight Penn Center, Suite 2000
                                                         1628 John F. Kennedy Blvd.
                                                         Philadelphia, PA 19103
                                                         TEL: 267-273-1054
                                                         FAX: 215-525-0210
                                                         smanning@phillyemploymentlawyer.com
                                                         Attorney for Plaintiff



                                                    15
         Case 5:20-cv-06081-JFL Document 1 Filed 12/02/20 Page 16 of 16




                           DEMAND TO PRESERVE EVIDENCE

       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to Plaintiff’s potential claims and her claims to

damages, to any defenses to same, including, but not limited to, electronic data storage,

employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,

cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.




                                                16
